Citation Nr: 1545441	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-25 410A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for migraines prior to April 26, 2012.  

2.  Entitlement to an initial compensable rating for chest pain.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active duty from September 1981 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2011 and November 2012 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  The November 2011 decision granted service connection for chest pain, evaluated as noncompensable, effective September 28, 2008.   The November 2012 decision granted service connection for migraines, evaluated as noncompensable from September 20, 2004 to April 25, 2012 and as 30 percent, effective April 26, 2012.

The Veteran has repeatedly stated that she is satisfied with the current 30 percent rating for migraines, but that this evaluation should be effective from September 20, 2004.  See VA Form 21-4138 date stamped February 29, 2013; VA Form 21-4138 date stamped September 23, 2013; VA Form 9 date stamped April 17, 2015.  She specifically states that she was satisfied with the 30 percent rating in the September 2013 document.  A claimant may choose to limit their claim to a benefit less than the maximum allowed by law.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Board will not address entitlement to a rating higher than 30 percent for the migraines.  


FINDINGS OF FACT

1.  Prior to April 26, 2011, the Veteran's migraines did not produce characteristic prostrating attacks; since that date migraines have caused prostrating attacks at least once per month.  

2.  The Veteran has no more than slight impairment of muscle group XXI.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for migraines have been met since April 26, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.31, 4.124a, Code 8100 (2015). 

2.  The criteria for an initial compensable rating for chest wall pain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.21, 4.27, 4.73, Code 5399-5321 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

These appeals arise from disagreement with the initial evaluations assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of her migraines and chest pain that address all rating criteria.  The Veteran's VA treatment records have also been obtained, as have all private medical records that have been identified.  She has declined her right to a hearing.  



Initial Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589(1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life. 38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

These are appeals from the initial evaluations assigned following the grant of service connection.  In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119(1999). 

Migraines

Migraines that are very frequently completely prostrating with prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  Characteristic prostrating attacks occurring on an average of once a month over the last several months are evaluated as 30 percent disabling.  Characteristic prostrating attacks averaging one in two months over the last several months merit a 10 percent evaluation.  38 C.F.R. § 4.124a, Code 8100.  

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran contends that failure to assign the 30 percent rating from the September 20, 2004 date was clear and unmistakable error because her complete service treatment records were not available at that time.  She argues that her claim should have been reconsidered under the provisions of 38 C.F.R. § 3.156(c) (2015).  

This is; however exactly what was done, and service connection has been established from the date of the Veteran's original claim received on September 20, 2004.  Although the service department records were relevant to the question of service connection, they end in 1987 and do not provide evidence in support of a compensable rating since the effective date of service connection in 2004.  

In the Veteran's September 2004 claim, she states that her headaches were sometimes so intense she became nauseous and could not see.  

A January 2006 private treatment note refers to occasional headaches.  

Private medical records dated in December 2007 show that the Veteran was seen with complaints of a persistent headache which had begun that morning.  She was concerned as over the counter medications usually helped her headaches but this one appeared more intense.  The Veteran rated the pain as 6 on a scale of 10.  On examination, she did not appear to be in distress.  She denied numbness, tingling, visual disturbances, weakness, and fainting.  The impression was headache, most likely due to elevated blood pressure.  She was advised to take over the counter medications as needed. 

A July 2008 private treatment record shows that the Veteran was frustrated by lack of action in response to her reported symptoms.  She sought relief from headaches, among other symptoms. 

A December 2009 private medical record shows that the Veteran was seen for neck pain that was sometimes accompanied by headaches.  She also complained of some headaches in relation to sinus pressure in June 2010.  

The Veteran was afforded a VA examination on April 26, 2012.  She described headaches with pulsating or throbbing head pain.  These lasted from one to two days and were productive of nausea, sensitivity to light, and sensitivity to sound.  The headaches were characteristic prostrating attacks of migraine headache pain.  These occurred more frequently than once per month; while prostrating attacks of non-migraine headache pain occurred less than once every two months.  She reported losing 5 days of work due to headaches over the past year and many instances when she had had to leave work early or pull off to the side of the road due to headache pain.  

This record shows that through at least June 2010, the Veteran was seen approximately once a year for headache complaints, but never reported prostrating attacks.  She has never reported prostrating attacks during this period.  

The April 2012 examination provided the first evidence of prostrating attacks, but these did not begin on the day of the examination.  The examination report indicates that they had been ongoing for the past year and at a level that would support a 30 percent rating.  Accordingly, a 30 percent initial rating is granted as of April 26, 2011.  38 C.F.R. §§ 4.31, 4.124a, Code 8100.

Chest Pain

The rating schedule does not include criteria for the evaluation of chest wall pain; however, the schedule provides for analogous ratings under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27. 

The most appropriate Diagnostic Code for the Veteran's chest wall pain appears to be Code 5321, which provides criteria for evaluation of injury to muscle group XXI, the muscles of respiration, because of the similar anatomical location and symptomatology.  When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27. 

The hyphenated diagnostic code in this case therefore indicates that an unlisted disorder under Code 5399 is the service-connected disability, and that the disability at issue is being rated under DC 5321.  The Veteran's chest wall pain is currently rated as zero percent disabling under 38 C.F.R. § 4.73, Codes 5399-5321. 

Under Code 5321, a 0 percent evaluation is assigned for a slight muscle disability of Group XXI (muscles of respiration); a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability.  38 C.F.R. § 4.73, Code 5321.  

The Veteran has contended that chest pain is the result of mitral prolapse.  Service connection for a heart disability was denied in a September 2015 rating decision, but a notice of disagreement is not of record.  Furthermore, entitlement to service connection for bronchitis has been established, but chest pain has not been attributed to that disability.

Private medical records dated in April 2010 show a history of chest pain; but the Veteran denied chest pain on her current visit.  Chest pain was noted by history only in an August 2010 private record.  

Private letters dated in February 2011 and March 2011 show that the Veteran had recently undergone cardiac catheterization.  The February letter states she was experiencing classic angina-like symptoms, which were shown to continue into March.  

The Veteran was afforded a VA fee basis examination by QTC medical services in April 2011.  She reported pain in the left side of the chest twice daily lasting each time from one minute to 30 minutes.  This was exacerbated by physical activity and stress, but was relieved by rest.  She could function without medication while experiencing this pain.  There was no loss of strength, weakness, impairment of coordination, or inability to control movement.  There were no complications from a muscle injury, and the Veteran was not receiving any treatment for this disability.  It did not affect her bodily functioning, and she could keep up with normal work requirements.  

On examination, the Veteran had scars on the anterior of the trunk due to gallbladder surgery.  Inspection of the chest was normal, with no evidence of tenderness on palpation.  Palpation of the muscle revealed no loss of deep fascia or muscle substance, and no impairment of muscle tone.  No muscle wound was present.  The Veteran did not have signs of lowered endurance or impaired coordination.  

Muscle strength was graded at 5, and the disability did not affect the function of the Veteran's body parts.  There was no muscle herniation, and no tendon, bone, joint, or nerve damage.  The diagnosis was chest pain secondary to chest wall muscle strain.  The muscle group involved was XXI.  The effect of the disability was some limitation in heavy lifting that was periodic in nature.   

Private medical records from April 2012 show that the Veteran was taking medication for a urinary tract infection when she began to notice dizziness, weakness, and chest pain, which she attributed to the medication.  There were no relevant objective findings on examination. 

The Veteran underwent a VA heart examination in September 2015, which evaluated her complaints of chest pain.  She reported episodes of chest pain occurring twice a month since 1984.  The examiner found that she had not had a heart valve condition, including a condition of the mitral valve.  All other findings, including the results of an EKG and chest X-ray were normal.  The examiner found no heart pathology.

Entitlement to a compensable rating is not warranted for the Veteran's chest wall pain.  The April 2011 VA examination was negative for any objective evidence of impairment of the chest muscles such as weakness or incoordination.  The Veteran complains of occasional chest pain, but there is no indication of any impairment other than occasional difficulty with heavy lifting.  The Board finds that this disability cannot be characterized as greater than slight, which merits continuation of the zero percent rating currently assigned.  38 C.F.R. § 4.73, Codes 5399-5321.

VA policy is to provide at least the minimal compensable rating when a disability causes actual painful motion.  38 C.F.R. § 4.59 (2015).  In the instant case; however, there is evidence that the service connected chest pain causes painful motion.

The Board has considered entitlement to a compensable rating under other rating codes, but a rating on the basis of hear or valve disease is not warranted given the absence of any pathology on examination.  The April 2011 VA examiner specifically stated that the affected muscle group is XXI, and it follows that evaluation under any of the other rating codes for injuries to the muscles would be inappropriate.  There is also no evidence that the Veteran's chest pain limits the use of the upper extremities.  In fact, the April 2011 examination indicates that it does not, and an evaluation under these rating codes is of no advantage to the Veteran.  See 38 C.F.R. § 4.71a, Codes 5200-5215.  

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115(2008).  

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular criteria in this case describe the Veteran's migraines and chest wall pain.  These symptoms include pain of the head and in the chest wall, all of which are provided for in the rating criteria.  The Veteran does not have any symptoms that are not accounted for in the rating criteria. 

Because the first step in the Thune test has not been crossed, there is no need to reach a determination as to whether there are exceptional factors; accordingly, the decision not to refer the extraschedular rating does not contradict the decision to develop the TDIU claim.  Cf. Brambley v. Principi, 17 Vet. App. 20, 24(2003).  Referral for consideration of an extra-schedular rating is not warranted. 

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating where appropriate.  Johnson v. McDonald, at 1365-6.  In the instant case the service connected disabilities are manifested by symptoms contemplated in the rating schedule.  Interference with employment arises from the effects of migraines (five days of lost work per year and frequent need to leave work early), but these impacts are compensated for by the 30 percent rating.  See 38 C.F.R. § 4.1 (2015) (schedular ratings are meant to compensate for considerable time lost from work).  There is no evidence of an employment impact from the service connected disabilities for the period prior to the effective date of the 30 percent rating.

Finally, entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) is a potential element of all initial ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, TDIU has not been raised by either the Veteran or the record.  She does not contend that her service connected disabilities make her unemployable.  While the April 2012 VA examiner noted the impact of migraines on work, she remained gainfully employed as a postal worker, and there is no other evidence of unemployability or that her work is marginal.  Entitlement to TDIU is not for consideration. 



ORDER

Entitlement to an initial 30 percent rating for migraines is granted, effective April 26, 2011. 

Entitlement to an initial compensable rating for chest pain is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


